                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Daniel E. Brittain,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            5:17-cv-00134-KDB-DSC
                                      )
                  vs.                 )
                                      )
       Motorola Mobility, LLC,        )

            Defendant(s).


 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2019 Order.

                                               August 2, 2019
